  Case 18-26291         Doc 34     Filed 04/03/19 Entered 04/03/19 09:42:29              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-26291
         JOSEPH R RONDUELAS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/18/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/29/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-26291          Doc 34        Filed 04/03/19 Entered 04/03/19 09:42:29                   Desc Main
                                         Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                     $408.45
        Less amount refunded to debtor                               $408.45

NET RECEIPTS:                                                                                             $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $0.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                           $0.00
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                         $0.00

Attorney fees paid and disclosed by debtor:                    $1,400.00


Scheduled Creditors:
Creditor                                          Claim         Claim         Claim        Principal       Int.
Name                                    Class   Scheduled      Asserted      Allowed         Paid          Paid
AD ASTRA RECOVERY SERVICE           Unsecured         861.00           NA            NA            0.00        0.00
AMERICAN INFOSOURCE                 Unsecured         851.11           NA            NA            0.00        0.00
ARMOR SYSTEMS CORP                  Unsecured          58.50           NA            NA            0.00        0.00
Asset Acceptance LLC assignee SBC   Unsecured      1,064.48            NA            NA            0.00        0.00
BIG PICTURE LOANS                   Unsecured      1,000.00            NA            NA            0.00        0.00
CAPITAL ONE AUTO FINANCE            Secured        9,475.00     20,235.21      20,235.21           0.00        0.00
CAPITAL ONE AUTO FINANCE            Unsecured     10,600.00            NA            NA            0.00        0.00
CAPITAL ONE AUTO FINANCE            Unsecured            NA     10,280.30      10,280.30           0.00        0.00
CAPITAL ONE BANK USA                Unsecured         710.00        725.49        725.49           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured      6,000.00       5,113.95      5,113.95           0.00        0.00
DEBT RECOVERY SOLUTION              Unsecured         231.17           NA            NA            0.00        0.00
MERCHANT & MEDICAL                  Unsecured         689.00           NA            NA            0.00        0.00
MIDWEST RECEIVABLE SOL              Unsecured         487.00           NA            NA            0.00        0.00
NELNET                              Unsecured      3,162.00       6,026.92      6,026.92           0.00        0.00
PREMIER BANK CARD                   Unsecured         406.21           NA            NA            0.00        0.00
SPEEDY CASH                         Secured              NA         860.77        860.77           0.00        0.00
ST IL TOLLWAY AUTHORITY             Unsecured         300.00      3,091.50      3,091.50           0.00        0.00
TCF BANK                            Unsecured         650.00           NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC           Unsecured            NA         452.64        452.64           0.00        0.00
US DEPT OF EDUCATION NELNET         Unsecured      2,878.00            NA            NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-26291         Doc 34      Filed 04/03/19 Entered 04/03/19 09:42:29                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $20,235.21                $0.00            $0.00
       All Other Secured                                    $860.77                $0.00            $0.00
 TOTAL SECURED:                                          $21,095.98                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,690.80                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
